EXHIBIT 2 Transactions in the Shares of Common Stock Transactions by Mistral Equity Partners, LP Date of Transaction Number of Shares Sold Price per Share December 21, 2010 7,000 December 22, 2010 45,500 December 23, 2010 52,500 January 6, 2011 January 7, 2011 January 10, 2011 January 11, 2011 January 12, 2011 Transactions by Mistral Equity Partners QP, LP Date of Transaction Number of Shares Sold Price per Share December 21, 2010 2,500 December 22, 2010 16,200 December 23, 2010 18,800 January 6, 2011 January 7, 2011 39,000 January 10, 2011 41,500 January 11, 2011 20,000 January 12, 2011 64,000 Transactions by MEP Co-Invest, LLC Date of Transaction Number of Shares Sold Price per Share December 21, 2010 500 December 22, 2010 3,300 December 23, 2010 3,700 January 6, 2011 January 7, 2011 7,800 January 10, 2011 8,300 January 11, 2011 4,000 January 12, 2011
